The defendants met their prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In opposition, the plaintiff failed to raise a triable issue of fact.
In opposing the defendants’ cross motion, the plaintiff *913principally relied upon the affidavit of Dr. Jeffrey Block, her treating chiropractor. Neither Dr. Block nor the plaintiff adequately explained the cessation of her treatment after May 2006 (see Pommells v Perez, 4 NY3d 566, 574 [2005]; see also Shaji v City of New Rochelle, 66 AD3d 760 [2009]; Ciancio v Nolan, 65 AD3d 1273 [2009]). The plaintiff also failed to submit competent medical evidence that the injuries she allegedly sustained as a result of the subject accident rendered her unable to perform substantially all of her daily activities for not less than 90 days of the first 180 days thereafter (see Ponciano v Schaefer, 59 AD3d 605 [2009]; Sainte-Aime v Ho, 274 AD2d 569 [2000]). Therefore, the defendants’ cross motion for summary judgment dismissing the complaint should have been granted. Dillon, J.P., Miller, Eng, Hall and Sgroi, JJ., concur.